The opinion of the Court was delivered by
Willard, A. J.
The ease before us involves the single question whether a widow without child or children can interpose a homestead exemption under Art. II, Sec. 82, of the Constitution.
The Constitution declares that the family homestead of the head of each family residing in this State, as thereby defined, and to a limited extent, shall be exempt from attachment, levy or sale on any mesne or final process issued from any Court. We held in re Sarah Kennedy that the object of the protection afforded by the homestead clause of the Constitution was the family, the head of the family standing as its representative.
The Constitution has not given any definition of the term family, nor indicated any of its necessary ingredients; the term must, therefore, be taken in its ordinary sense. In this sense, it is not essential that it should include children.
*228There is no ground for holding that a person without child or children cannot occupy the position of head of a family.
The decree of the Circuit Court should be reversed, and the case remanded for further consideration. The facts on which the decree were based not having been fully brought before us, we cannot finally adjudicate the right of the claimant to a homestead exemption.
Moses, C. J., and Wright A. J., concurred.